Exhibit 10.1

 

 AMENDMENT TO CREDIT AGREEMENT

 

THIS Amendment TO CREDIT AGREEMENT (this “Amendment”) is executed and delivered
as of September 3, 2014 by and among PMC-SIERRA, INC., a Delaware corporation
(“PMC” or the “Company”), PMC-SIERRA US, INC., a Delaware corporation (“PMC US”,
and together with PMC, the “Borrowers” and, each a “Borrower”), Wintegra, Inc.,
a Delaware corporation (the “Subsidiary Guarantor”), BANK OF AMERICA, N.A., as
administrative agent (in such capacity, the “Administrative Agent”) under the
Credit Agreement described below, and certain of the lenders party to the Credit
Agreement.  All capitalized terms used herein without definition shall have the
same meanings as set forth in the Credit Agreement.

W I T N E S S E T H:

WHEREAS, the Borrowers, the Lenders and the Administrative Agent are party to
that certain Credit Agreement, dated as of August 2, 2013 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”);

WHEREAS, the Company intends to consummate the September 2014 Transaction (as
defined below) concurrently with, or shortly after, the date on which this
Amendment becomes effective;

 

WHEREAS, the Borrowers have requested the Lenders and the Administrative Agent
agree to certain Amendments to the Credit Agreement in connection with
the consummation of the September 2014 Transaction; and

WHEREAS, the Required Lenders and the Administrative Agent have agreed to such
Amendments on the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the foregoing premises, the terms and
conditions stated herein and other valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the parties hereto, such parties
hereby agree as follows:

1.    Amendment.   Subject to the satisfaction of the condition set forth in
Section 2 below, the Borrower, the Required Lenders and the Administrative Agent
hereby agree as follows:

(a)  Section 1.01 of the Credit Agreement is amended by inserting the following
terms in correct alphabetical order:

“First Amendment” means the amendment to the Credit Agreement dated as of
September 3, 2014.

“September 2014 Transaction” means that certain acquisition of a software
license (and related assets) on terms and conditions disclosed by the Borrower
to the Lenders prior to the date of the First Amendment.

“September 2014 Transaction Financing” means the seller financing provided to
the Borrower (or one of its Subsidiaries) in connection with the September 2014
Transaction, on the terms and conditions of such seller financing as in effect
on the closing date of the September 2014 Transaction, as evidenced by the
copies of the documents evidencing such seller financing delivered to the
Administrative Agent promptly following the closing of the September 2014
Transaction.

 

--------------------------------------------------------------------------------

 

 

(b)  Section 7.02 of the Credit Agreement is amended by:

(i)  Deleting the word “and” at the end of clause (o) thereof and deleting the
period at the end of clause (p) thereof and inserting “; and” in lieu of such
period; and

(ii) Inserting the following new clause (q) at the end of such Section 7.02:

“(q)    indebtedness consisting of the September 2014 Transaction Financing in
an aggregate principal amount of $52,000,000 (as reduced by repayments of
principal thereof) outstanding at any time.”

2.    Condition of Effectiveness.  This Amendment shall be deemed to have become
effective as of the date hereof, but such effectiveness shall be subject to the
condition precedent that the Administrative Agent shall have received executed
counterparts of this Amendment duly executed and delivered by each Borrower, the
Administrative Agent and the Required Lenders.

3.    Representation and Warranties.  Each Loan Party hereby represents and
warrants that (i) this Amendment constitutes its legal, valid and binding
obligation and is enforceable against it in accordance with their respective
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law; (ii) after giving effect to this Amendment,  all of the
representations and warranties of each Borrower set forth in the Credit
Agreement are true and correct in all material respects on and as of the date
hereof (except to the extent such representations or warranties specifically
relate to any earlier date, in which case such representations and warranties
shall have been true and correct in all material respects as of such earlier
date); and (iii)  after giving effect to this Amendment,  no Default has
occurred or is continuing.

4.    Effect on the Credit Agreement; Reaffirmation; Expenses.

(a)  Upon the effectiveness of this Amendment, on and after the date hereof,
each reference in the Credit Agreement to “this Agreement,” “hereunder,”
“hereof,” “herein” or words of like import shall mean and be a reference to the
Credit Agreement, as modified hereby.

(b)    Except as expressly set forth herein, (i) the execution, delivery and
effectiveness of this Amendment shall neither operate as a waiver of any rights,
power or remedy of the Agents or the Lenders under the Credit Agreement or any
other documents executed in connection with the Credit Agreement, nor constitute
a waiver of any provision of the Credit Agreement nor any other document
executed in connection therewith and (ii) the Credit Agreement shall remain in
full force and effect in accordance with its original terms. 

(c)  Each Loan Party (i) agrees that this Amendment shall not limit or diminish
the obligations of such Person under, or release such Person from any
obligations under, the Credit Agreement and each other Loan Document to which it
is a party, (ii) confirms, ratifies and reaffirms its obligations under the
Credit Agreement and each other Loan Document to which it is a party, and (iii)
agrees that the Credit Agreement and each other Loan Document to which it is a
party remain in full force and effect and are hereby ratified and confirmed.

(d)    This Amendment shall constitute a “Loan Document” under and as defined in
the Credit Agreement. The Borrowers agree to reimburse the Administrative Agent
for all reasonable



2

--------------------------------------------------------------------------------

 

 

and documented, out-of-pocket costs and expenses incurred by the Administrative
Agent in connection with the Amendment.

5.    GOVERNING LAW.  This Amendment shall be construed in accordance with and
governed by the lawS of the State of New York. Without limiting the general
applicability of the foregoing and the terms of the other Loan Documents to this
Amendment and the parties hereto, the terms of Section 10.14,  Section 10.15 and
Section 10.16 of the Credit Agreement are incorporated herein by reference,
mutatis mutandis.

6.    Headings.  Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

7.    Counterparts.  This Amendment may be executed by one or more of the
parties on any number of separate counterparts and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.
Delivery of an executed counterpart of a signature page of this Amendment by
facsimile or other electronic imaging means (e.g. “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart of this Amendment.

 

3

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.

 

 

 

 

 

 

 

PMC-SIERRA, INC.

 

 

 

By: /s/ Steven J. Geiser

 

Name: Steven J. Geiser

 

Title: V.P. Finance, CFO

 

 

 

 

 

PMC-SIERRA US, INC.

 

 

 

By: /s/ Raed Elmurib

 

Name: Raed Elmurib

 

Title: Director and CFO

 

 

 

 

 

WINTEGRA, INC.

 

 

 

By: /s/ Alinka Flaminia

 

Name: Alinka Flaminia



Title: Director & Secretary

 

 

 

 

 

 

 

 

 

 

 

[Signature Pages Continue]

 





Signature Page to
Amendment to Credit Agreement

 

4

--------------------------------------------------------------------------------

 

 



 

 

 

 

 

BANK OF AMERICA, N.A., as Administrative Agent

 

 

 

By: /s/ Patrick Martin

 

Name: Patrick Martin

 

Title: Managing Director

 

 

 

 

 

BANK OF AMERICA, N.A., as a Lender, L/C Issuer and Swing Line Lender

 

 

 

By: /s/ Patrick Martin

 

Name: Patrick Martin

 

Title: Managing Director

 

 

 

 

 

Silicon Valley Bank, as a Lender

 

 

 

By: /s/ Mark Harris

 

Name: Mark Harris

 

Title: Managing Director

 

 

 

 

 

MUFG Union Bank N.A., as a Lender

 

 

 

By: /s/ Raed Alfayoumi

 

Name: Raed Alfayoumi

 

Title: Director

 

 

 

 

 

Bank of the West, as a Lender

 

 

 

By: /s/ Helen Huang

 

Name: Helen Huang

 

Title: Vice President

 



Signature Page to
Amendment to Credit Agreement

 

5

--------------------------------------------------------------------------------